MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioner’s second motion to reopen.
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). A party may file only one motion to reopen removal proceedings, and that motion must be filed not later than ninety days after the date on which the final order of removal was entered. See 8 C.F.R. § 1003.2(c)(2). The BIA’s denial of a motion to reopen is reviewed for abuse of discretion. See Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002).
The BIA did not abuse its discretion in determining that petitioner’s untimely motion to reopen was not subject to the “changed circumstances” exception to the filing deadline because the evidence petitioner submitted did not establish changed circumstances in India. See 8 C.F.R. § 1003.2(e)(3)(ii); Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir.2004). Petitioner’s other arguments do not fall under one of the statutory exceptions for an untimely or numerically barred motion to reopen. See 8 C.F.R. § 1003.2(c)(3). Accordingly, the Board of Immigration Appeals did not abuse its discretion in denying petitioner’s *190second motion to reopen as time and numerically barred.
Respondent’s motion for summary disposition is granted. All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.